DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 16-20 in the reply filed on 5 July 2022 is acknowledged.

Claim Objections
Claim 5 is objected to because of the following informalities:  In line 1, replace “the forming is doing” with --the forming is done--.  
Claim 8 is objected to because of the following informalities:  In line 1, replace “wherein where with --wherein--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, line 1, what does “the forming” refer to as there are three separate “forming” steps within claim 1? For the purposes of examination, the Examiner will be interpreting “the forming” as applying to any of the three forming steps.
The term “gradually” in claim 6 is a relative term which renders the claim indefinite. The term “gradually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. More specifically, the use of the term “gradually” makes the introducing indefinite. As claim 7 depends directly from claim 6, it is rejected for the same reasoning.
Claim 8 recites the limitation "the pouring" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
In claim 8, it is unclear if the crucible holds both the cast iron and the different material simultaneously, if the crucible holds one material at a time, or if there is a crucible for each material? For the purposes of examination, the Examiner will be interpreting this as the crucible holds one material at a time.
In claim 19, line 1, what does “the additive manufacturing” refer to as there are three separate “additive manufacturing” steps within claim 1? For the purposes of examination, the Examiner will be interpreting “the additive manufacturing” as applying to all three forming steps.
In claim 16, why is the machine part that is furthest from a predetermined critical area of the machine part being repaired? Wouldn’t the part furthest from a predetermined critical area be the safest section of the machine part? It appears as though the third portion, which is located at the predetermined critical area of the machine part, should be the part undergoing repair. As claims 17-20 depend either directly or indirectly from claim 16 they are rejected for the same reasoning.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsérius et al. (US 2016/0138144; hereinafter “Olserius”).
Regarding claim 1, Olserius teaches a method of additive manufacturing, the method comprising: 
forming a machine part having a first portion formed from a cast iron material (see [0021]); 
forming a second portion adjacent the first portion formed of a combination of the cast iron material and a different material (interface between cast iron material and a different material; see [0021]-[0023); and 
forming a third portion (equated as only the different material that is added to the cast iron, see [0021]-[0023]) adjacent the second portion formed of only the different material (see [0023]), wherein the third portion is located at a predetermined critical area of the machine part (see [0002]-[0010] - third portion equated to “surface coating” or “hardfacing” being applied (see [0022]-[0023]) which helps protect underlying cast iron substrate at a predetermined critical area).

Regarding claim 2, Olserius teaches wherein the predetermined critical area includes a high stress, failure prone area of the machine part (see [0002]-[0010] - third portion equated to “surface coating” or “hardfacing” being applied (see [0022]-[0023]) which helps protect underlying cast iron substrate at a predetermined critical area).

Regarding claim 3, Olserius teaches wherein the different material is a more ductile material than the cast iron material (see [0010], [0022], and [0023]).

Regarding claim 4, Olserius teaches wherein the different material is a steel material (see [0023]-[0033]). 

Regarding claim 5, Olserius teaches wherein the forming is doing using a 3D printing process (see [0023]).

Regarding claim 6, Olserius teaches wherein forming the second portion includes gradually introducing the different material into the cast iron material (see [0021]-[0023] - the metal powder deposition methods would gradually introduce the different material into the substrate of cast iron).

Regarding claim 7, Olserius teaches wherein the second portion is formed such that that the second portion goes from a low concentration of the different material proximate the first portion to a high concentration of the different material proximate the third portion (see [0021]-[0023] - interface between the cast iron and different material can be considered low concentration of the different material compared to the bulk of the different material which is entirely made of the different material, which would be equated to a high concentration).

Allowable Subject Matter
Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 8 and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Claim 8 (insofar as definite): The prior art, either taken alone or in combination, fails to teach:
wherein where the forming includes dispensing the cast iron and the different material using a crucible holding the cast iron and the different material and using an induction heater to pre-heat each casted layer prior to the pouring of an additional layer.

Claim 16 (insofar as definite): The prior art, either taken alone or in combination, fails to teach:
using additive manufacturing such that a first portion of the machine part furthest from a predetermined critical area of the machine part is repaired using a cast iron material, in combination with the rest of the limitations of claim 16.

The closest prior art is Olserius (US 2016/0138144). 

Olserius teaches a method of additive manufacturing, the method comprising: 
forming a machine part having a first portion formed from a cast iron material (see [0021]); 
using additive manufacturing such that a second portion of the machine part adjacent the first portion is formed of a combination of the cast iron material and a different material (interface between cast iron material and a different material; see [0021]-[0023); and 
using additive manufacturing such that a third portion (equated as only the different material that is added to the cast iron, see [0021]-[0023]) of the machine part adjacent the second portion is formed of only the different material (see [0023]), wherein the third portion is located at a predetermined critical area of the machine part (see [0002]-[0010] - third portion equated to “surface coating” or “hardfacing” being applied (see [0022]-[0023]) which helps protect underlying cast iron substrate at a predetermined critical area).

Olserius fails to teach using additive manufacturing such that a first portion of the machine part furthest from a predetermined critical area of the machine part is repaired using a cast iron material, and without the benefit of Applicant’s disclosure, it would not have been obvious to one of ordinary skill in the art to do so at the time the invention was filed.

Claims 17-20 (insofar as definite): Depend either directly or indirectly from claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        29 September 2022



/KEVIN P KERNS/Primary Examiner, Art Unit 1735